        Case 1:19-cv-01796-PEC Document 138 Filed 01/31/20 Page 1 of 2



               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                BID PROTEST

AMAZON WEB SERVICES, INC.,                       )
                                                 )
              Plaintiff,                         )
                                                 )
              v.                                 )             No. 19-1796C
                                                 )    (Judge Patricia E. Campbell-Smith)
THE UNITED STATES,                               )
                                                 )
              Defendant,                         )
                                                 )
and                                              )
                                                 )
MICROSOFT CORPORATION,                           )
                                                 )
              Intervenor-defendant.              )

                   NOTICE OF FILING CLASSIFIED INFORMATION

       Notice is hereby given that defendant, the United States, has this day filed classified

declarations in support of its Response in Opposition to Plaintiff’s Motion for Temporary

Restraining Order and Preliminary Injunction. This filing has been lodged with this case’s

assigned Classified Information Security Officer, who will make arrangements for review by the

Court and the parties pursuant to paragraph 15.1 of the second amended protective order (ECF

No. 109).

                                                 Respectfully submitted,

                                                 JOSEPH H. HUNT
                                                 Assistant Attorney General

                                                 ROBERT E. KIRSCHMAN, JR.
                                                 Director

                                                 s/ Patricia M. McCarthy
                                                 PATRICIA M. MCCARTHY
                                                 Assistant Director
        Case 1:19-cv-01796-PEC Document 138 Filed 01/31/20 Page 2 of 2




OF COUNSEL:

MICHAEL G. ANDERSON                   s/ Anthony F. Schiavetti
BENJAMIN M. DILIBERTO                 ANTHONY F. SCHIAVETTI
Assistant General Counsel             RETA E. BEZAK
Washington Headquarters Service &     Trial Attorneys
Pentagon Force Protection Agency      U.S. Department of Justice
Office of General Counsel             Civil Division
Department of Defense                 Commercial Litigation Branch
                                      PO Box 480
TYLER J. MULLEN                       Ben Franklin Station
CCPO Legal Advisor                    Washington, D.C. 20044
Assistant General Counsel             Tel: (202) 305-7572
Defense Information Systems Agency    Fax: (202) 305-1571
Office of the General Counsel         anthony.f.schiavetti@usdoj.gov

January 31, 2020                      Attorneys for Defendant




                                      2
